Title: From George Washington to Robert Morris, 27 April 1778
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters Valley Forge 27th April 1778

I have your favr of the 22d instant. I take the hint in the freindly light in which it was meant, and thank you for your attention to a matter of the utmost importance. I shall write to the Board of War, and, without mentioning names, let them know that there is not that activity and exertion in the Conductors of our Elaboratories, that the advanced season demands. Some allowance must be made, when you consider that our Works were removed the last Winter from Allen Town and Easton to Lebanon and Carlisle, and that it took some time to have them properly fitted for Business; but as that has been compleated, there can be no excuse for not going on briskly now.
The management and direction, of the Elaboratories out of Camp, belongs intirely to the Board of War, and I cannot therefore with propriety send an Officer to superintend them, but I have no doubt that the Board will immediately look into the matter, and give necessary orders upon my representation. I am Dear Sir sincerely Yours.

Go: Washington


Quare have you ever received a Letter from me, in answer to yours by Colo. Armand?

